    Case: 1:15-cv-02648 Document #: 184 Filed: 11/19/20 Page 1 of 5 PageID #:2059




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Manuel Barrios, Brandon Fuller, and                         )
Savannah Washington individually and as                     )       No.: 15 cv 2648
representatives of all similarly situated persons,          )
                                                            )       The Honorable Joan B. Gottschall
                 Plaintiffs,                                )
                                                            )
        v.                                                  )
                                                            )
The City of Chicago,                                        )
                                                            )
                 Defendant.                                 )

     PLAINTIFFS’ UNCONTESTED MOTION FOR FINAL APPROVAL OF CLASS
       ACTION SETTLEMENT, CERTIFICATION OF A SETTLEMENT CLASS,
                        AND FOR OTHER RELIEF

        Plaintiffs and Named Class Representatives, MANUEL BARRIOS, BRANDON

FULLER, and SAVANNAH WASHINGTON, by counsel, Edward R. Moor and Paul J. Lytle,

respectfully move this Court, pursuant to F.R.Civ.P. 23(e) and pursuant to this Court’s Preliminary

Approval Order of June 9, 2020 (Dkt. 172), on behalf of themselves and others similarly situated,

without opposition from Defendant, for (1) final approval of the class action settlement, (2)

certification of a settlement class, (3) approval of Class Notice and Notice Plan as implemented by

the Claims Administrator, (4) affirmation of the Court’s appointment of the Settlement Class

Representatives, and (5) related relief1. In support of their motion Plaintiffs state as follows:

        1.       As explained in more detail in Plaintiffs’ Memorandum of Law, the Settlement

provides substantial relief to up to 405 owners of 356 vehicles that were allegedly deprived of due

process by the City of Chicago in relation to drug use-related vehicle impoundments that occurred

between March 28, 2013 and August 1, 2015. If finally approved, the Settlement creates a common


1
 All Capitalized Terms have the same meaning and definition as provided for in the Second Amended Stipulation
and Agreement of Settlement. Dkt. 170.
   Case: 1:15-cv-02648 Document #: 184 Filed: 11/19/20 Page 2 of 5 PageID #:2060




fund of $4,950,000 to compensate vehicle owners or lessees for the loss of their vehicles or their

loss of use of the vehicle if the deprivation was temporary, as in the case of Manuel Barrios.

       2.      Further, as explained in more detail in Plaintiffs’ Memorandum of Law, the class

notice and notice plan, as preliminarily approved by the Court and as implemented by JND Legal

Administration Company (“JND”), the Court approved notice and settlement administrator, were

reasonable and constituted the best practicable notice under the circumstances, and constituted

the due and sufficient notice of this action and of the Settlement, satisfying the requirements of

due process and Rule 23. The class notice reached at least 91.29% of the class members which

yielded approximately 126 timely and already processed Claim Forms. There have been no

objections to the Settlement and there have been no opt-outs.

       3.      Therefore, Plaintiffs request that the Court enter an order substantively similar to

the proposed Final Approval Order, attached as Exhibit 1, which, among other things, would: (1)

finally approve the Settlement as fair, adequate, and reasonable; (2) certify the Settlement Class,

(3) approve the Class Notice and Notice Plan as implemented by the Claims Administrator, (4)

affirm the appointment of the Settlement Class Representatives, (5) affirm the appointment of the

undersigned as Class Counsel, and (6) afford such other relief as provided in the Settlement

Agreement and as the Court deems just and proper. Specifically, Plaintiffs request that the Court

enter a Final Approval Order that affords the following relief or findings:

               1.      That the Court has jurisdiction over the subject matter of the Litigation,
                       Plaintiffs, the Settlement Class Members, and the City.
               2.      That the distribution of the Notice and Proof of Claim form, and publication
                       of the Summary Notice of Proposed Class Action Settlement, as provided
                       for in the Preliminary Approval Order, constituted the best notice
                       practicable under the circumstances to apprise all Persons within the
                       definition of the Settlement Class of the pendency of the Litigation and their
                       rights in it, the terms of the proposed Settlement of the Litigation, and
                       afforded Settlement Class Members with an opportunity to present their
                       objections, if any, to the Settlement. The Court finds that the provision of

                                                 2
Case: 1:15-cv-02648 Document #: 184 Filed: 11/19/20 Page 3 of 5 PageID #:2061




                Notice to the Settlement Class Members fully met the requirements of
                Federal Rule of Civil Procedure 23 (“Rule 23”) due process, the United
                States Constitution, and any other applicable law.
         3.     That all Persons within the definition of the Settlement Class have been
                adequately provided with an opportunity to exclude themselves from the
                Settlement Class by executing and returning a Request for Exclusion.
         4.     Final approval of the prior provisional certification of the Settlement Class
                pursuant to Rule 23(b)(3) consisting of named owners of 356 vehicles that
                were impounded by the City of Chicago under Chicago Municipal Code §
                7-24-225 for a State of Illinois drug related offense where the seizure did
                not result in forfeiture of the vehicle and the City of Chicago initiated
                contact with the lienholder of the vehicle and demanded that the lienholder
                take possession of the vehicle, during the period of March 28, 2013 through
                August 1, 2015, and as a result: (1) the vehicle owner was permanently
                deprived of his or her vehicle due to the lienholder taking possession of the
                vehicle, or (2) the vehicle owner was temporarily deprived of the use and
                possession of his or her vehicle (the “Settlement Class”).
         5.     That Barrios, Washington, and Fuller are approved as Settlement Class
                Representatives.
         6.     That as to the Settlement Class that the requirements of Rule 23(b)(3) are
                satisfied as: (a) the Settlement Class Members are so numerous that joinder
                of all Settlement Class members in the Litigation is impracticable; (b) there
                are questions of law and fact common to the Settlement Class that
                predominate over any individual questions; (c) the claims of the Settlement
                Class Representatives are typical of the claims of the Class; (d) the
                Settlement Class Representatives and their counsel have fairly and
                adequately represented and protected the interests of all the Settlement
                Class members; and (e) a class action is superior to other available methods
                for the fair and efficient adjudication of the controversy, considering: (i) the
                interests of the Settlement Class Members in individually controlling the
                prosecution of the separate actions; (ii) the extent and nature of any
                litigation concerning the controversy already commenced by Settlement
                Class Members; (iii) the desirability or undesirability of continuing the
                litigation of these claims in this particular forum; and (iv) the difficulties
                likely to be encountered in the management of the Litigation.
         7.     Final approval of the Settlement as set forth in the Stipulation, each of the
                releases, and other terms as fair, reasonable, adequate, and in the best
                interests of the Settlement Class and directing the parties to the Stipulation
                to consummate and perform its terms.
         8.     Authorize and direct the Claims Administrator to make payments from the
                Settlement Escrow Account in accordance with the timing set forth below,
                and upon the Final Order and Judgment becoming a final and non-
                appealable court order:
                                 a)      Class counsel fees and costs on the first business day
                                         within 31 days after the entry of the Final Order and
                                         Judgment;

                                           3
   Case: 1:15-cv-02648 Document #: 184 Filed: 11/19/20 Page 4 of 5 PageID #:2062




                                        b)    Incentive payments to named Plaintiffs on the first
                                              business day within 32 days after the entry of the
                                              Final Order and Judgment;
                                      c)      Payments to Settlement Class Members who have
                                              submitted verified and approved claims with the
                                              Claims Administrator in accordance with the
                                              Stipulation and Settlement Agreement on the first
                                              business day within 32 days after the entry of the
                                              Final Order and Judgment;
                                      d)      Payment to the City of Chicago the balance of any
                                              remaining funds on the first business day after 119
                                              days from the issuance of the payments to Claimants
                                              as provided in subparagraph c above.
               9.      Dismissing with prejudice the claims of all member of the Settlement Class
                       other than those who validly and timely requested exclusion from the
                       Settlement Class, the Litigation, and dismissing the Second Amended
                       Complaint is dismissed on the merits with prejudice.
               10.     Ordering that persons in the Settlement Class who have not filed timely and
                       valid Requests for Exclusion from the Class, pursuant to the procedures
                       described in Section 7.1 of the Stipulation and Settlement Agreement,
                       whether or not they filed a Proof of Claim within the time provided for, are
                       barred from asserting any Settled Claims.
               11.     A finding that the amount paid and other terms of the Settlement were
                       negotiated at arm’s length and in good faith by the Parties, and reflect a
                       settlement that was reached voluntarily based upon adequate information
                       and after consultation with experienced legal counsel.

          4.   Plaintiffs incorporate by reference their Memorandum of Law, as if fully set forth

herein.

          WHEREFORE,       Plaintiffs      MANUEL     BARRIOS,      BRANDON        FULLER,       and

SAVANNAH WASHINGTON, by counsel, respectfully request that this Court (1) approve the

proposed settlement, (2) certify a settlement class, (3) approve the notice plan as administered by

JND Legal Administration as the Claims Administrator, and (4) reaffirm the appointment of the

named Plaintiffs as representatives of the proposed settlement class. Plaintiffs further pray for any

other relief that this Court deems just.

                                        Respectfully submitted,

                                        /s/ Edward R. Moor

                                                  4
Case: 1:15-cv-02648 Document #: 184 Filed: 11/19/20 Page 5 of 5 PageID #:2063




                            Edward R. Moor, ARDC#6205169
                            Moor Law Office, P.C.
                            One North LaSalle Street, Suite 600
                            Chicago, Illinois 60602
                            erm@moorlaw.net

                            Paul J. Lytle, ARDC #6311194
                            The Lytle Law Group LLC
                            1431 Opus Place, Suite 110
                            Downers Grove, IL 60515
                            paul@lytlemilan.com

                            Attorneys for Plaintiffs and the Class




                                      5
